Citation Nr: 0706757	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-36 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bilateral ankle 
disability, to include as secondary to bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1972 to April 
1974, and with the Army National Guard from February 1987 to 
February 2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  
This matter was last before the Board in March 2006 when it 
was remanded for further evidentiary development.


FINDINGS OF FACT

The veteran did not incur a bilateral ankle disability in 
service and a bilateral ankle disability was not caused or 
worsened by bilateral knee disability.


CONCLUSION OF LAW

A bilateral ankle disability was not incurred in service and 
was not caused or aggravated by his service-connected 
bilateral knee disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
this case via a letter dated in June 2001.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning the degree of disability and effective dates.

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby). Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contentions regarding his claims.  In terms of any 
notification regarding downstream elements, because of the 
denial of the issues below, any such downstream elements are 
rendered moot; thus, the veteran is not prejudiced by the 
Board's consideration of the pending issue.

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the 
aforementioned letter, which advised the veteran to provide 
the RO with any evidence that might support his claim.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when necessary to decide the 
claim.  38 C.F.R. § 3.159(c) (2006).  The RO has obtained all 
of the veteran's service medical records, VA medical records 
and all private records identified by the veteran.  The 
veteran has not indicated the presence of any outstanding 
relevant records and has not requested VA's assistance in 
obtaining any other evidence.  The veteran has been provided 
a VA examination in furtherance of substantiating his claim.  

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case. 

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

Service connection may be granted for certain specified 
diseases, including arthritis, which are shown to have become 
manifest to a compensable degree within one year from the 
date of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

To otherwise establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury, or that 
service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  38 
C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  A finding of secondary service connection 
requires competent medical evidence to connect the asserted 
secondary disability to the service-connected disability.  
Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Analysis

The veteran has stated that he injured one of his ankles 
while in service, but cannot remember which one.  His service 
medical records are silent with respect to treatments for or 
complaints of a unilateral or bilateral ankle injury.  
Treatment records from M.R. Mickelson, M.D., and the VA 
medical center indicate that the veteran is possibly 
suffering from degenerative arthritis of the left ankle.  
Notably, Dr. Mickelson's January 2003 opinion failed to state 
which ankle has developed arthritis.  The October 2003 VA 
examination discusses a possible left ankle disability, but 
provides no specific diagnosis of unilateral or bilateral 
ankle disabilities and references no x-rays.  The veteran now 
contends that he has a bilateral ankle disability caused by 
his service-connected left knee disability.  

Of record is an August 2006 report of VA examination.  In 
this report, the veteran offered a history of in-service 
injury to an ankle, but could not recall which ankle was 
injured.  The examiner diagnosed a history of chronic 
recurrent subluxating ankles bilaterally with instability.  
In regards to the question of whether a bilateral ankle 
disability was related to his service-connected bilateral 
knee disability, the examiner found that it was not at least 
as likely as not related.  The examiner found very little 
medical literature showing direct causal relationships 
between injury of a knee and osteoarthritis and problems of 
joints proximal or distal.  

Service connection for a bilateral ankle disability is not 
warranted.  First, there is no evidence of any ankle injury 
or disease in service.  There is also no evidence linking a 
bilateral ankle disability to an in-service event, disease or 
injury.  Further, there is no evidence of bilateral ankle 
disability within one year of his separation from service.  
With respect to secondary service connection, the competent 
medical evidence of record does not support the conclusion 
that a bilateral ankle disability is related to the veteran's 
service-connected bilateral knee disability.  Although the 
veteran has given a statement to the effect that he believes 
that there is a relationship between service and the 
development of his disorders, it is noted that as a lay 
person he is not competent to give an opinion requiring 
medical knowledge, such as the etiology of a current 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The preponderance of the evidence is against the claim for 
service connection of a bilateral ankle disability and it 
must be denied.


ORDER

Entitlement to service connection for bilateral ankle 
disability, to include as secondary to a bilateral knee 
disability, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


